Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2005/0018618 A1discloses Furthermore, after the parser receives and decodes a packet from its threat detection system, the packet is sent to a O(1) cache array. A cache hit indicates that the new packet is identical to one currently cached. In this embodiment, the count on the original packet is incremented by the count of the new packet, the new packet is freed, and the original packet remains in the cache. A cache miss moves the original packet into an outgoing queue and sets the new packet to the cache index. A thread also scans the cache and automatically moves cached packets older then a given maximum into the outgoing queue. The parser also includes a thread to periodically flush the outgoing queue by sending all packets in the queue to the packet handler. The packet handler set is implemented as a chain of handlers which eventually place the packets in the incoming queue for the analyzer portion.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … an interconnection network interface coupleable to the interconnection network to transmit one or more system call messages to the host processor and to 5 receive a work descriptor data packet, the interconnection network interface adapted to decode the received work descriptor data packet into an initial program count and a received argument for an execution thread; the encoded or 
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195